ORDER
The motion to appoint a district judge from outside the Twenty-Fifth Judicial District is granted, pursuant to C.C.P. 158.
IT IS ORDERED that Judge Melvin A. Shortess be and is hereby appointed to try and to decide this case in the Twenty-Fifth Judicial District.
IT IS FURTHER ORDERED that absentee voting in the election for Congressman for the First Congressional District of Louisiana be delayed until further orders of this Court.
Given under our hands and seal this 13th day of October, 1976.
SANDERS, C. J., dissents and assigns written reasons.
SUMMERS, J., dissents and assigns reason.